14 N.Y.3d 909 (2010)
DENIS J. BUTLER, Appellant,
v.
NEW YORK CITY TRANSIT AUTHORITY et al., Respondents.
Motion No: 2010-305.
Court of Appeals of New York.
Submitted March 15, 2010.
Decided June 8, 2010.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. The order denying the CPLR 4404 motion to set aside the verdict resolves the issues raised on the CPLR 4404 motion; it does not dispose of all of the issues in the action (see CPLR 5611). The final and *910 appealable paper to the Court of Appeals is the final judgment entered after the denial of the motion or an Appellate Division order resolving an appeal from that judgment (see Cuadrado v New York City Tr. Auth., 14 NY3d 748 [2010]).